DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Election/Restrictions
Applicant’s election without traverse of Species G in the reply filed on 12/21/2020 is acknowledged.  
The applicant has identified Claims 1-19 as being directed to Species G.  However, the examiner notes that Claim 1 includes at least a connector connected at an other surface of the first FPCB and a second FPCB connected to the first PCB extending to a location external of the cover.  Such limitations are shown in Figures 1-3 and described in the Requirement for Restriction/Election mailed 10/27/2020 as being part of Species A and Species B, and that Species G of Figures 9 and 10 does not include a second FPCB.  As such, Claim 1 is directed to Species A and B and not directed to Species G, and therefore Claims 1 and claims depending therefrom (Claims 1-9) are not directed to Species G.  Furthermore, Claim 11 includes a reflective plate interposed between the cover and the LED elements, and Claim 12 includes diffusion patterns interposed between the reflective plate and LED elements.  Such limitations are shown in Figures 7 and 8, and are not present in the Species of Figures 9-10, which 
Therefore, Claims 10 and 13-18 are elected and will be examined.
Claims 1-9, 11-12, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2020.

	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connector connected to at least one of the LED elements of Claim 10 line 4, the optical sheet being mounted to the cover of Claim 13 line 2, the LCD image panel mounted adjacent to the first FPCB of Claim 14 line 5, the first FPCB positioned between the cover and LCD image panel of Claim 16 lines 1-2, the light diffusion layer positioned adjacent the LEDs of Claim 17 lines 1-2, and the light diffusion layer being positioned between the LEDs and LCD image panel of Claim 18 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
The disclosure is objected to because of the following informalities:
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 17 and 18 include the phrasing “a light diffusion layer”.
Appropriate correction is required.

Claim Objections
Claims 15, 17, and 18 are objected to because of the following informalities:
Each of Claims 15, 17, and 18 include the phrasing “LED’s”.  This should be changed to --LEDs--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 10, lines 3-4 recite the limitation “a plurality of light emitting diode (LED) elements disposed in a predetermined a connector connected to at least one of the LED elements”.  There appears to be a typographical error at the end of Claim 10 line 3, in that a word or phrase appears to be deleted after the word “predetermined”.  Since such word or phrasing is not present in the claim, it is unclear as to how the plurality of light emitting diode elements are disposed, and therefore this limitation makes the claim indefinite.  For the purpose of examination, the examiner understands this limitation such that a plurality of LED elements are disposed on the FPCB in a predetermined arrangement.
With regards to Claim 13, line 2 recite the limitation “the cover”.  There is insufficient antecedent basis for this limitation in the claim language.  For the purpose of examination, the examiner understands this limitation such that the display device further comprises a cover and an optical sheet mounted to the cover to diffuse light emitted from the LED elements.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liao et al. (US 2020/0081298).
With regards to Claim 14, Liao et al. discloses a display device comprising: a cover [105] (see paragraph 22 and Figure 2), a first flexible printed circuit board (FPCB) [106] (see paragraph 24 and Figure 2) positioned adjacent to the cover [105] (see paragraph 22 and Figure 2), a plurality of light emitting diodes (LEDs) [108] coupled to the first FPCB [106] (see paragraphs 24 and 25 and Figure 2); and an LCD image panel [102] mounted adjacent to the first FPCB [106] (see paragraphs 3 and 21 and Figure 2; panel [102] is substantially an LCD image panel and is mounted near and therefore substantially adjacent the first FPCB [106]).

With regards to Claim 15, Liao et al. discloses the display device as discussed above with regards to Claim 14.
Liao et al. further discloses the first FPCB [106] is positioned between the cover [105] and the LED’s [108] (see Figure 2).

With regards to Claim 16, Liao et al. discloses the display device as discussed above with regards to Claim 14.
Liao et al. further discloses the first FPCB [106] is positioned between the cover [105] and the LCD image panel [102] (see Figure 2).

With regards to Claim 17, Liao et al. discloses the display device as discussed above with regards to Claim 14.
Liao et al. further discloses a light diffusion layer [120] positioned adjacent to the LED’s [108] (see paragraph 28 and Figure 2; layer [120] is positioned near the LEDs [108] and therefore substantially adjacent the LEDs [108]).

With regards to Claim 18, Liao et al. discloses the display device as discussed above with regards to Claim 17.
Liao et al. further discloses the light diffusion layer [120] is positioned between the LED’s [108] and the LCD image panel [120] (see Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2020/0201117) in view of Liao et al. (US 2020/0081298).
With regards to Claim 10, Zheng et al. discloses a display device, comprising: a first circuit board [1] (see paragraphs 6 and 33 and Figure 2) provided, at one surface thereof, with a plurality of light emitting diode (LED) elements [3] (see paragraph 34 and Figures 1 and 2) disposed in a predetermined (see Figures 1 and 2); and sensor units [4] each disposed at the one surface of the first circuit board [1] between adjacent ones of the LED elements [3] (see paragraph 33 and Figures 1 and 2), each of the sensor units [4] comprising at least one of a proximity sensor, an illumination sensor, a fingerprint sensor, a near infrared (N-IR) chip, and an ultraviolet (UV) chip (see paragraph 34).
Zheng et al. does not explicitly disclose the first circuit board is a flexible printed circuit board, and a connector connected to at least one of the LED elements.
Liao et al. teaches a first flexible printed circuit board [106], and a connector [1063] connected to at least one of the LED elements [108] (see paragraphs 24 and 25 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Zheng et al. to include a flexible printed circuit board and a connector connected to at least one of the LED elements as taught by Liao et al.  One would have been motivated to do so in order to provide a flexibility to the circuit board and to electrically connect the LED elements with driver elements (see Liao et al. paragraph 24).

With regards to Claim 13, Zheng et al. and Liao et al. disclose the display device as discussed above with regards to Claim 10.
Zheng et al. further discloses an optical sheet to diffuse light emitted from the LED elements (see paragraph 91 and Figure 14).
Zheng et al. does not explicitly disclose the optical sheet is mounted to the cover.
Liao et al. teaches an optical sheet [120] (see paragraph 28 and Figure 2) mounted to the cover [105] (see paragraphs 22 and 28 and Figure 2; cover [105] is configured to mount display panel [102] and backlight module [104] including optical sheets [110] including optical sheet [120], therefore optical sheet [120] is substantially mounted to cover [105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Zheng et al. to include the optical sheet is mounted to the cover as taught by Liao et al.  One would have been motivated to do so in order to support a backlight module and provide a heat dissipating effect (see Liao et al. paragraph 22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Yang (CN 109375402) which discloses at least a display device utilizing a sensor and including LEDs and a diffusing optical sheet, and Xu (CN 109100886) a display device utilizing a sensor, diffusing optical sheet, and including LEDs disposed on a flexible circuit board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/Examiner, Art Unit 2875